DETAILED ACTION
Claims 1-10 were subject to restriction requirement on 11/08/2021. 
Applicant elected Group I, claims 1-8, without traverse on 12/09/2021. 
Claims 1-10 are pending, of which claims 9-10 are withdrawn by the Examiner. 
Claims 1-8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 12/09/2021 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2015/0225536) in view of Matsuoka et al. (JP 2002105756A) (Matsuoka) and Tan et al. (JPH 11315221A) (Tan). 
Regarding claims 1-8
Ito teaches a multifilament polyacetal fiber having a thickness of about 288 denier comprising 48 monofilaments, each monofilament having a size of about 6 denier. See, e.g., abstract and paragraphs [0085-0089]. Ito further teaches the polyacetal fiber forms a nonwoven fabric. Ito teaches talc is added to the fiber. Paragraph [0055]. 
	


	With respect to the difference, Tan (A) teaches a fiber comprising a thermoplastic resin composition comprising a polyacetal resin and a surface-coated inorganic filler in an amount of 0.01 to 100 parts by weight. Paragraphs [0001-0002], [0007], [0013-0014], and [0080]. The inorganic filler is talc, a magnesium compound, having an average particle size of 0.01 to 20 microns. Paragraphs [0009] and [0022-0023]. As Tan expressly teaches, the thermoplastic resin composition containing the inorganic filler has excellent mechanical strength, appearance, surface gloss, and dimensional stability.  The talc has excellent dispersability. Paragraphs [0016] and [0033]. Tan and Ito are analogous art as they are both drawn to polyacetal fibers comprising talc. 
	In light of the motivation as provided by Tan, it therefore would have been obvious to one of ordinary skill in the art to include surface-coated talc having an average particle size of 0.01 to 20 microns in an amount of 0.01 to 100 parts by weight in the polyacetal fiber of Ito, in order to provide the fiber excellent mechanical strength, appearance, surface gloss, and dimensional stability, as well as since the surface-coated talc has excellent dispersability, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	

	In light of the motivation as provided by Matsuoka, it therefore would have been obvious to one of ordinary skill in the art to modify the polyacetal fiber of Ito in view of Tan to possess a melt flow rate of 20 to 100 g / 10 minutes, in view of spinnability and fiber strength, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789